Exhibit 10.19
 
SUBSCRIPTION AGREEMENT




This Subscription Agreement (this “Agreement”), dated as of December [__], 2007,
by and among HemoBioTech, Inc., a Delaware corporation (the “Company”), and each
subscriber identified on the signature page hereto (each a “Subscriber” and
collectively the “Subscribers”).


Whereas, the Company intends to offer for sale, and the Subscribers intends to
purchase, up to [number] units (“Units”), at the price of $[ __ ] (the “Unit
Purchase Price”) for an aggregate of $6,000,000, each Unit consisting of one
share of the Company’s common stock, $.001 par value (“Common Stock”), and a
warrant exercisable for the purchase of one share of Common Stock (the
“Warrants”);


Whereas, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act,”
collectively the “Offering Exemption”);


Now, Therefore, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:


1.           Purchase and Sale of Shares and Warrants.  Subject to the
satisfaction of the terms and conditions of this Agreement, each Subscriber
hereby irrevocably agrees to purchase the full number of Units, consisting of
Common Stock and Warrants in the amounts designated on the signature page hereto
(the “Subscription Amount”) at the Unit Purchase Price, and the Company shall
sell such Units to such Subscribers at the Unit Purchase Price.
 
2.           Escrow Arrangements; Form of Payment.  Upon execution of this
Agreement by the parties and pursuant to the terms of the escrow agreement,
substantially in the form of Exhibit B, entered into between the Company, the
Subscribers, and Signature Bank (the “Escrow Agreement”), each Subscriber agrees
to make the deliveries required of it as set forth in the Escrow Agreement, and
the Company agrees to make the deliveries required of the it as set forth in the
Escrow Agreement.
 
3.           Exercise Period and Price of the Warrants.  Each Warrant shall be
in the form attached hereto as Exhibit A, and will be subject to the terms and
conditions contained therein.
 

--------------------------------------------------------------------------------


4.1           Closing.  At closing of the transactions contemplated herein (the
“Closing”), the Subscribers shall purchase, severally and not jointly, and the
Company shall issue and sell, in the aggregate, a maximum of [ ___ ] Units, each
consisting of one share of Common Stock and a Warrant exercisable for the
purchase of one share of Common Stock.  Each Subscriber shall purchase from the
Company, and the Company shall issue and sell to each Subscriber, the amount of
Units specified on Schedule 1.  Upon satisfaction of the conditions set forth in
Section 4.2, the Closing shall occur on December [ __ ], 2007 at the offices of
Greenberg Traurig, LLP, 200 Park Avenue, New York, NY 10166, or such other time
and/or location as the parties shall mutually agree.
 
4.2                           Closing Conditions.
 
(a)           Each Subscriber’s obligations at Closing are conditioned upon the
Company’s delivery to such Subscriber of:
 
(i)           this Agreement duly executed by the Company;
 
(ii)           a certificate evidencing ownership of a number of shares of
Common Stock equal to such Subscriber’s Subscription Amount;
 
(iii)           Warrants, in the Subscription Amount, registered in the name of
such Subscriber, pursuant to which such Subscriber shall have the right to
acquire, with respect to each Warrant, one share of Common Stock;
 
(b)           The Company’s obligations at Closing are conditioned upon each
Subscriber’s delivery to the Company of the following:
 
(i)           this Agreement duly executed by such Subscriber;
 
(ii)           readily available funds, in the form of a check or a wire
transfer, in an amount sufficient to purchase the Subscription Amount;
 
(iii)           an executed and properly completed copy of the appropriate
Confidential Purchaser Questionnaire; and
 
(iv)           an executed and properly completed copy of the form of
Registration Rights Agreement, as attached hereto as Exhibit C.
 
(c)           As of Closing, there shall have been no Material Adverse Effect
(as defined below) with respect to the Company since the date hereof.
 
(d)           From the date hereof to Closing, trading in the Common Stock shall
not have been suspended by the SEC and, at any time prior to Closing, trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any trading market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities.
 
2

--------------------------------------------------------------------------------


5.           Subscriber’s Representations and Warranties.  Each Subscriber
hereby represents and warrants as of the date hereof and as of the Closing, with
regards to itself that:
 
(a)           Information on Company.  The Subscriber has either obtained or has
access to (through the EDGAR website of the SEC or otherwise) the Company’s
reports and filings, including all exhibits thereto, previously made with the
SEC pursuant to the requirements of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) and the regulations promulgated thereunder (hereinafter
referred to collectively as the “Reports”).  In addition, the Subscriber has
received in writing from the Company such other information concerning its
operations, financial condition and other matters as the Subscriber has
requested in writing (such other information is collectively, the “Other Written
Information”), and the Subscriber considered all factors the Subscriber deems
material in deciding on the advisability of investing in the Securities.
 
(b)           Information on Subscriber.  The Subscriber is, and will be at the
time of the exercise of the Warrants, an “accredited investor” as defined in
Section 2(15) of the 1933 Act and Rule 501 promulgated thereunder. Such
Subscriber is not required to be registered as a broker-dealer under Section 15
of the 1934 Act, is experienced in investments and business matters, has
previously made investments of a speculative nature, understands that an
investment in the Securities involves a high degree of risk, has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Subscriber to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment.  The Subscriber, if not a
natural person, has the necessary authority to and is duly and legally qualified
to purchase and own the Securities.  The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto regarding the
Subscriber is accurate.  The sale of the Securities to the Subscriber as
contemplated in this Subscription Agreement complies with or is exempt from the
applicable securities legislation of the jurisdiction of the residence of the
Subscriber.
 
(c)           Purchase of Shares and Warrants.  At Closing, the Subscriber will
purchase the Shares and Warrants for its own account for investment purposes
only and not as a nominee or agent and not with a view towards or for resale in
connection with the distribution of the Securities.
 
(d)           Compliance with Securities Act.  The Subscriber understands and
agrees that the Securities are “restricted securities” have not been registered
under the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based in part on the accuracy of the representations and warranties of
Subscriber contained herein), and that such Securities must be held indefinitely
unless a subsequent disposition is registered under the 1933 Act or any
applicable state securities laws or is exempt from such registration.
 
3

--------------------------------------------------------------------------------


(e)           Shares Legend.  The shares of Common Stock issued hereunder shall
bear the following or similar legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO HEMOBIOTECH, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
(f)           Warrants Legend.  The Warrants shall bear the following or similar
legend:
 
“NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”
 
(g)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Subscriber by the Company.  At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising, or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
(h)           Organization; Authority.  If Subscriber is not a natural person,
Subscriber is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Offering and otherwise to carry out its
obligations thereunder.
 
4

--------------------------------------------------------------------------------


(i)           Authority; Enforceability.  This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber, if not a natural person, has
full corporate power and authority necessary to enter into this Agreement and
such other agreements and to perform its obligations hereunder and under all
other agreements entered into by the Subscriber relating hereto.
 
(j)           Correctness of Representations.  Each Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless a Subscriber otherwise notifies the Company prior to the
Closing, shall remain true and correct as of Closing.  The foregoing
representations and warranties shall survive the Closing Date for a period of
three years.
 
(k)           No Tax or Legal Advice.  Such Subscriber understands that nothing
in this Agreement, any other agreement or any other materials presented to such
Subscriber in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice and such information may not be used, for the
purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or
(ii) promoting, marketing or recommending to another party any tax-related
matters addressed herein.  Such Subscriber has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Units.
 
6.           Company Representations and Warranties.  The Company represents and
warrants to each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to own its properties and to carry on its
business as currently being conducted.  The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, unless the failure to be so qualified or in good
standing, as the case may be, would not have or would not reasonably be expected
to result in (i) a material adverse effect on the legality, validity or
enforceability of this Agreement or any other document in connection with the
Offering, (ii) a material adverse effect on the results of operations, assets,
business or financial condition of the Company, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under this Agreement (any of (i), (ii) or (iii),
constituting a “Material Adverse Effect”).
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company has been duly authorized and validly issued and are fully
paid and non-assessable.
 
5

--------------------------------------------------------------------------------


(c)           Authority; Enforceability.  This Agreement and the Warrants have
been duly authorized, executed and delivered by the Company and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity, and the Company has full
corporate power and authority necessary to enter into this Agreement, the
Warrants, the Escrow Agreement, the form of which is attached hereto as Exhibit
B, the Registration Rights Agreement, the form of which is attached hereto as
Exhibit C, and such other agreements and to perform its obligations hereunder
and under all other agreements entered into by the Company relating hereto.
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or over any of its affiliates, the NASD, Inc., Nasdaq, the OTC Bulletin
Board nor the Company’s stockholders is required for execution of this Agreement
and all other agreements entered into by the Company relating thereto,
including, without limitation, the issuance and sale of the Securities, and the
performance of the Company’s obligations hereunder and under all such other
agreements.
 
(e)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscribers in Section 5 are true and correct, neither the
execution and delivery of this Agreement nor the issuance and sale of the
Securities nor the performance of the Company’s obligations under this Agreement
and all other agreements entered into by the Company relating thereto by the
Company will:
 
(i)           violate, conflict with, result in a material breach of, or
constitute a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default) or give to
others any rights of termination, amendment, acceleration or cancellation under
(A) the certificate of incorporation or bylaws of the Company, (B) any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Company of any court, governmental agency or body, or arbitrator having
jurisdiction over the Company or any of its affiliates (including federal and
state securities laws and regulations) or over the properties or assets of the
Company or any of its affiliates, (C) the terms of any bond, debenture, note or
any other evidence of indebtedness, or any agreement, stock option or other
similar plan, indenture, lease, mortgage, deed of trust or other instrument to
which the Company or any of its affiliates is a party, by which the Company or
any of its affiliates is bound or affected, or to which any of the properties or
assets of the Company or any of its affiliates is subject, or (D) the terms of
any “lock-up” or similar provision of any underwriting or similar agreement to
which the Company, or any of its affiliates is a party except the violation,
conflict, breach, or default of which would not have a Material Adverse Effect
on the Company; or
 
6

--------------------------------------------------------------------------------


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the securities or any of the assets of the Company or any of
its affiliates.
 
(f)           The Securities.  The Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;
 
(ii)           have been, or will be, duly and validly authorized and on the
date of issuance will be duly and validly issued, fully paid and nonassessable
(and if eventually registered pursuant to the 1933 Act, and resold pursuant to
an effective registration statement will be free trading and unrestricted,
provided that each Subscriber complies with the prospectus delivery requirements
of the 1933 Act and any state securities laws);
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company; and
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders.
 
(g)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding inquiry, notice of violation, or
investigation before any court, governmental or administrative agency or
regulatory body (federal, state, county, local or foreign), or arbitrator having
jurisdiction over the Company, or any of its affiliates that would challenge the
legality, validity or enforceability of this Agreement and/or the Offering, or
otherwise affect the execution by the Company or the performance by the Company
of its obligations under this Agreement, and all other agreements entered into
by the Company relating hereto.  Except as disclosed in the Reports or Other
Written Information, there is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its affiliates which litigation if adversely determined could have a
Material Adverse Effect on the Company.
 
(h)           Reporting Company.  The Company is subject to reporting
obligations pursuant to Section 15(d) of the 1934 Act.  Pursuant to the
provisions of the 1934 Act, the Company has filed all reports and other
materials required to be filed thereunder with the SEC during the preceding
twelve months.
 
(i)           No Market Manipulation.  The Company has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the common stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.
 
7

--------------------------------------------------------------------------------


(j)           Information Concerning Company.  The Reports contain all material
information relating to the Company and its operations and financial condition
from December 31, 2006 through their respective dates for which information is
required to be disclosed therein.  Since the date of the financial statements
included in the Reports, and except as modified in the Other Written Information
or in the Schedules hereto, there has been no Material Adverse Effect on the
Company’s business, financial condition or affairs not disclosed in the
Reports.  The Reports do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances when made.
 The Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC.  The Company (i) has not altered its
method of accounting, (ii) has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (iii) the
Company does not have pending before the SEC any request for confidential
treatment of information.
 
(k)           SEC Action; Stop Transfers.  To the Company’s best knowledge there
has not been, there is not pending or contemplated, any investigation by the SEC
involving the Company.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any subsidiary under the 1933 Act or the 1934 Act.  The Company will not
issue any stop transfer order or other order impeding the sale, resale or
delivery of any of the Securities, except as may be required by any applicable
federal or state securities laws.  Except as described in this Agreement, the
Company will not issue any stop transfer or other order impeding the sale,
resale or delivery of the Securities unless contemporaneous notice of such
instruction is given to the Subscriber.
 
(l)           Defaults.  The Company is not in violation of its Certificate of
Incorporation or ByLaws.  The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect on the Company, (ii) not in
default with respect to any order of any court, arbitrator or governmental body
or subject to or party to any order of any court or governmental authority
arising out of any action, suit or proceeding under any statute or other law
respecting antitrust, monopoly, restraint of trade, unfair competition or
similar matters, or (iii) to its knowledge in violation of any statute, rule or
regulation of any governmental authority which violation would have a Material
Adverse Effect on the Company.
 
8

--------------------------------------------------------------------------------


(m)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor to the Company’s knowledge, any person acting on its or their
behalf, has since September 30, 2007, directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions. Neither the Company nor any of its
affiliates will take any action or steps that would cause the offer of the
Securities to be integrated with other offerings if such integration would
eliminate the Offering Exemption.  The Company will not conduct any offering
other than the transactions contemplated hereby that will be integrated with the
offer or issuance of the Securities, unless otherwise advised by Nasdaq or the
SEC.
 
(n)           Listing.  The Company’s common stock is listed for trading on the
Over-The-Counter Bulletin Board (“OTCBB”). Except for prior notices, which as of
the date hereof have been satisfied, and as provided for in Section 10(b) below,
the Company has not received any oral or written notice that its common stock
will be delisted from the OTCBB nor that its common stock does not meet all
requirements for the continuation of such quotation and the Company satisfies
the requirements for the continued listing of its common stock on the OTCBB.
 
(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed in the Reports and/or Other Written Information, other than those
incurred in the ordinary course of the Company’s businesses since September 30,
2007 which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect on the Company’s financial condition, other than
as set forth in Schedule 6(p), or as described in the Reports.
 
(p)           No Undisclosed Events or Circumstances.  There has been no event
or circumstance that has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
(q)           Capitalization.  The authorized and outstanding capital stock of
the Company as of the date of this Agreement and each Closing are set forth on
Schedule 6(r).  No person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Offering except as set forth on Schedule 6(r), or as
described in the Reports.  Except as set forth on Schedule 6(r) concerning
proposed acquisitions and as described in the Reports and/or as a result of the
purchase and sale of the Securities and except for employee stock options under
the Company’s stock option plans and except for employee rights under the
Company’s employee stock purchase plan, and except as otherwise set forth on
Schedule 6(r), there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock.  Except as required by agreements filed as exhibits to the
Reports, the issue and sale of the Units will not obligate the Company to issue
any securities to any person (other than the Subscribers) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
9

--------------------------------------------------------------------------------


(r)           Title to Assets.  Except as disclosed in the Reports, the Company
has good and marketable title in fee simple to all real property owned by it
that is material to the business of the Company, and good and marketable title
in all personal property owned by it that is material to the business of the
Company, in each case free and clear of all liens, charges, security interests,
encumbrances, rights of first refusal or other restrictions (collectively
“Liens”) except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company are
held by them under valid, subsisting and enforceable leases with which the
Company is in material compliance.
 
(s)           Internal Accounting Controls.  The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in the 1934 Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company (but not any proposed acquisition), and each subsidiary,
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-KSB or 10-QSB, as
the case may be, is being prepared.
 
(t)           Registration Rights.  Except as set forth in the Reports or on
Schedule 6(t), no person has any right to cause the Company to effect the
registration under the 1933 Act of any securities of the Company.
 
7.           Regulation D Offering.  This Offering is being made pursuant to the
exemption from the registration provisions of the 1933 Act afforded by Section
4(2) or Section 4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder.
 
8.           Reissuance of Securities.  The Company agrees to reissue
certificates representing the Shares and the Warrant Shares without the legends
set forth in Sections 5(e) and 5(f) above, (a) at such time as the holder
thereof is permitted to dispose of the Securities pursuant to Rule 144(d) and/or
Rule 144(k) under the 1933 Act in the opinion of counsel reasonably satisfactory
to the Company, or (b) upon resale subject to an effective registration
statement after the shares of Common Stock issued pursuant to this Agreement and
the shares of Common Stock underlying the Warrants are registered under the 1933
Act.  The Company agrees to cooperate with each Subscriber in connection with
all resales pursuant to Rule 144(d) and Rule 144(k) and to provide legal
opinions at the Company’s expense necessary to allow such resales provided the
Company and its counsel receive reasonably requested written representations
from each Subscriber and their selling broker, if any.
 
10

--------------------------------------------------------------------------------


 
9.           NASD Member Firm Compensation.  The Company on the one hand, and
each Subscriber on the other hand, agree to indemnify the other against and hold
the other harmless from any and all liabilities to any persons claiming
brokerage commissions other than Meyers Associates, L.P. on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of such party’s actions.
 
10.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers that for one year following the Closing
 
(a)           Stop Orders.  The Company will advise the Subscribers, promptly
after it receives notice of issuance by the SEC, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.
 
(b)           Listing.  If applicable, the Company shall use its reasonable best
efforts to promptly secure the listing of the shares of Common Stock to be
purchased hereunder and the shares of Common Stock to be issued under the
Warrant upon each national securities exchange, or automated quotation system,
if any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and shall use its reasonable best efforts to maintain such
listing so long as any Securities are outstanding.  The Company shall use its
reasonable best efforts to maintain the listing of its Common Stock on the
American Stock Exchange, Nasdaq Capital Market, Nasdaq Global Market, OTC
Bulletin Board, or New York Stock Exchange (whichever of the foregoing is at the
time the principal trading exchange or market for the Common Stock (the
“Principal Market”)), and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable.  The Company will provide the Subscribers
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.
 
(c)           Market Regulations.  If required, the Company shall notify the
SEC, the Principal Market and applicable state authorities, in accordance with
their requirements, if any, of the transactions contemplated by this Agreement,
and shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to Subscriber.
 
11

--------------------------------------------------------------------------------


(d)           Reporting Requirements.  The Company will (i) cause its Common
Stock to remain registered under Section 12(b) or 12(g) of the 1934 Act
following the completion of the Offering, (ii) comply in all respects with its
reporting and filing obligations under the 1934 Act, (iii) comply with all
reporting requirements that are applicable to an issuer with a class of shares
registered pursuant to Section 15(d) of the 1934 Act, as applicable, and (iv)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  The Company will use its best efforts to not take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said acts.
 
(e)           Use of Proceeds.  The proceeds of this Offering will be used by
the Company for our research and development activities, licensing and other
general working capital purposes, and may not and will not be used for accrued
and unpaid officer and director salaries, except as in the ordinary course of
business, payment of financing related debt, redemption of redeemable notes or
equity instruments of the Company.
 
(f)           Reservation of Common Stock.  The Company undertakes to reserve
from its authorized but unissued common stock, at all times Warrants remain
outstanding, a number of shares of Common Stock equal to the amount of Common
Stock issuable upon exercise of the Warrants.
 
(g)           Taxes.  The Company will promptly pay and discharge, or cause to
be paid and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.
 
(h)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged. 
The Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.  The Company will keep its
assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business, in
amounts sufficient to prevent the Company from becoming a co-insurer and not in
any event less than 100% of the insurable value of the property insured; and the
Company will maintain, with financially sound and reputable insurers, insurance
against other hazards and risks and liability to persons and property to the
extent and in the manner customary for companies in similar businesses similarly
situated and to the extent available on commercially reasonable terms.
 
12

--------------------------------------------------------------------------------


(i)           Books and Records.  The Company will keep true records and books
of account in which full, true and correct entries will be made of all dealings
or transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.
 
(j)           Governmental Authorities.  The Company shall duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets.
 
(k)           Intellectual Property.  To the knowledge of the Company, the
Company has, or has rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses
necessary to conduct business and other similar rights that are necessary or
material for use in connection with its business as described in the Reports and
which the failure to so have could have or reasonably be expected to result in a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).  In
the last three years, the Company has not received a written notice that the
Intellectual Property Rights used by the Company or any subsidiary violates or
infringes the rights of any person.  The Company shall maintain in full force
and effect its corporate existence, rights and franchises and all licenses
necessary to conduct business and other rights to use intellectual property
owned or possessed by it and reasonably deemed to be necessary to the conduct of
its business.
 
(l)           Properties.  The Company will keep its properties in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all needful and proper repairs, renewals, replacements, additions and
improvements thereto; and the Company will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such material provision could reasonably be expected
to have a Material Adverse Effect.
 
(m)           Confidentiality.  The Company agrees that it will not disclose
publicly or privately the identity of any Subscriber unless expressly agreed to
in writing by that Subscriber or only to the extent required by law; provided,
however, the Subscribers consent to being named in the Company’s SEC filings in
connection with the sale of the Securities.
 
(n)           Press Release; Form 8-K.  The Company shall issue a press release
through a national news service on the morning immediately following the
Subscription Acceptance Date (defined below).  Such press release shall be
issued in compliance with Rule 135(c) under the 1933 Act.  Such press release,
along with all other material information, shall be filed on a timely basis with
the SEC as a current report on Form 8-K.
 
13

--------------------------------------------------------------------------------


11.           Covenants of the Company and Subscriber Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents,
affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Subscriber or any such
person which results, arises out of or is based upon (i) any material
misrepresentation by Company or breach of any warranty by Company in this
Agreement or in any Exhibits or Schedules attached hereto, or other agreement
delivered pursuant hereto; or (ii) after any applicable notice and/or cure
periods, any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Company hereunder, or any other agreement
entered into by the Company and Subscriber relating hereto.
 
(b)           Each Subscriber agrees to indemnify, hold harmless, reimburse and
defend the Company and each of the Company’s officers, directors, agents,
affiliates, control persons, and principal shareholders against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
such Subscriber of any covenant or undertaking to be performed by such
Subscriber hereunder, or any other agreement entered into by the Company and
Subscribes relating hereto.
 
(c)           The procedures set forth in Section 12.6 shall apply to the
indemnifications set forth in Sections 11(a) and 11(b) above.
 
12.           Registration Rights.  The Company and the Subscribers will execute
a Registration Rights Agreement, dated as of the date hereof, prior to
Closing.  The respective rights and obligations of the Company and the
Subscribers relating to the registration of the Securities are delineated
therein.
 
13.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be either (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, electronic mail, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received), (b) on the second business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, or (c) upon acknowledgment of by the
recipient of receipt by electronic mail, whichever shall first occur.  The
addresses for such communications shall be:
 
14

--------------------------------------------------------------------------------


 
(i) if to the Company, to:
HemoBioTech, Inc.

 
 
5001 Spring Valley Road

 
 
Suite 1040-West

 
 
Dallas, Texas  75244

 
 
Attention: Dr. Arthur P. Bollon, Ph.D.

 
 
Telephone: (972) 455-8950

 
With a copy to:                            Robert H. Cohen, Esq.
 
Greenberg Traurig, LLP
 
200 Park Avenue
 
New York, N.Y.  10116
 
Email: cohenr@gtlaw.com
 
Fax: (212) 801-6400
 
 
(ii) if to the Subscribers, to the address and facsimile number indicated on the
signature pages hereto

 
 
with a copy to:
Meyers Associates, L.P.

 
 
                                               45 Broadway, 2nd Floor

 
 
                                               New York, N.Y.  10006

 
 
                                               Email:

 
 
                                               Fax: (212) 742-4222

 
(b)           Entire Agreement.  This Agreement and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties.  Neither the Company nor the Subscribers have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith, except as contained in the Reports.
 
(c)           Assignment.  No right or obligation of any party may be assigned
by that party without the prior written consent of all other parties.  This
Agreement will be binding on the successors and assigns of all parties hereto.
 
(d)           Counterparts.  This Agreement may be executed by facsimile
transmission, and in counterparts, all of which together will be deemed one
original.
 
(e)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware  without
regard to principles of conflicts of laws.  Any action brought by any party
hereto concerning the transactions contemplated by this Agreement shall be
brought only before the United States District Court for the District of
Delaware or the state courts of Delaware, as appropriate.  All parties to this
Agreement hereby submit to the jurisdiction of such courts and hereby waive
their right to a trial by jury.
 
15

--------------------------------------------------------------------------------


(f)           Severability.  In the event that any provision of this Agreement
or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
 
(g)           Headings.  All headings contained herein are inserted only for
convenience and ease of reference and are not to be considered in the
construction or interpretation of any provision of this Agreement.
 


 
[Signature page to follow]
 


 

 
 
16

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
In Witness Whereof, the parties have entered into this Agreement as of the date
first written above.

 
                            HemoBioTech, Inc.
                            A Delaware corporation
 
                             
 
                            By:________________________________
                          Dr. Arthur P. Bollon, Ph.D.
                          Chief Executive Officer
 
 
SUBSCRIBER
PURCHASE PRICE
UNITS
 
_______________________________________
(Signature)
 
Name:
 
Address:
 
Fax:
 
Email:
 
$
 

 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
